
I should like on behalf of the Government of the Gambia and my entire 
delegation to express warm congratulations to Mr. Hollai on his 
accession to the high office of President of the General Assembly at 
this session. His broad diplomatic experience and his distinguished 
professional record admirably equip him to preside over the affairs 
of the Assembly, and my delegation has every confidence in his 
ability to guide the deliberations of the thirty-seventh session to a 
successful and effective conclusion. May I take this opportunity to 
pay a tribute to his distinguished predecessor, Mr. Kittani of the 
fraternal Republic of Iraq, who with untiring dedication and 
commitment discharged the responsibilities conferred upon him at the 
thirty-sixth session. I wish also to congratulate the fifth 
Secretary-General, Mr. Perez da Cuellar, on his elevation to his 
important position and to welcome him to the first regular session of 
the General Assembly that he has attended in his new capacity. In the 
successive crises that have beset the world community in recent 
months the Secretary- General has been indefatigable in his efforts 
to promote the cause of peace, to which the United Nations is 
dedicated. This formal dedication notwithstanding, and in spite of 
the sacred principles to which all signatories to the Charter of the 
United Nations have pledged their solemn commitment, the evolution of 
the international political situation in the past year suggests that 
the cause of peace has not been uppermost in our collective mind. 
Instead, tensions have smouldered and proliferated, and on too many 
occasions erupted into armed conflict. The thirty-seventh session of 
the General Assembly is therefore commencing its important work at a 
time of acute and widespread crisis ominously reminiscent of that 
dark era which preceded the global cataclysm of 1939 to 1945, from 
whose ashes the Organization emerged. The state of crisis confronting 
the international community is epitomized by the grave situation 
which has continued to prevail in southern Africa in stubborn 
defiance of international public opinion. Through the policy of 
apartheid, which has been rightly condemned as a crime against 
humanity, South Africa has succeeded in institutionalizing racial 
discrimination on a scale unique in history. Under that odious system 
some 20 million non-whites are routinely and systematically denied 
even the most fundamental of human freedoms. In recent years the 
South African authorities have attempted to convince the 
international community that, in spite of the overwhelming evidence 
to the contrary, they are both willing and able to introduce gradual 
though meaningful reform. However, as has been demonstrated by the 
fanfare of publicity surrounding the establishment of a Presidential 
Advisory Council, on which the black population is not even 
represented, change is not in the nature of the beast. The absence of 
any constitutional provision for peaceful change has compelled the 
oppressed black population to resort to armed struggle. At this point 
I wish to reaffirm my Government's unwavering solidarity with the 
African population of that tortured land in its legitimate struggle 
to gain those rights we consider to be inalienable. In this 
connection my delegation wishes to pay a particular tribute to and to 
express its unequivocal support for the African National Congress and 
the Pan Africanist Congress in their just and heroic struggle for 
freedom, justice and human dignity. The international community and 
the United Nations in particular face another grave challenge in 
Namibia, the Territory originally entrusted to South Africa under a 
League of Nations Mandate in 1919. Disregarding the formal revocation 
of this Mandate in 1966, the Pretoria regime has by unilateral 
decision extended its jurisdiction and administration over the 
Territory, whose vast mineral resources it continues, with the 
collaboration of foreign economic interests, to exploit for its own 
use. At the same time it has transformed Namibia into a forward base 
for repeated acts of aggression against independent African States in 
the region.
In spite of the clear consensus within the international community, 
the competent organ of the United Nations, the Security Council, has 
been unable to apply the appropriate measures spelled out in Chapter 
VII of the Charter. Predictably, such indulgence, far from 
encouraging South Africa to comply with international norms, has 
instead prompted further breaches of international peace and 
security. As a result, the independent nations of the region, from 
neighbouring Angola to the far flung Seychelles islands, have become 
permanent targets of the racist regime and are subjected daily to 
subversion, infiltration and open invasion by South Africa. In March 
1978 the Namibian people, in a commendable demonstration of 
statesmanship and compromise, endorsed through their sole and 
authentic representative, SWAPO, the settlement plan formulated by 
the Western contact group. The plan was subsequently accepted by 
South Africa and adopted by the Security Council under its resolution 
435 (1978). Since that time, however, no progress has been made 
towards the independence of Namibia. Instead, South Africa has 
invented one pretext after another to delay its withdrawal from this 
illegally occupied Territory. The latest of these manoeuvres is the 
current attempt to link the independence of Namibia to certain 
extraneous factors. South Africa's continued intransigence is a 
direct affront to the authority of the United Nations and further 
undermines the credibility of the Organization. Any modification of 
the existing framework of negotiation would gravely compromise the 
authority of the Security Council. In this regard the position of the 
Government of the Gambia remains that resolution 435 (1978) 
constitutes the sole and immutable basis for the independence of 
Namibia. The situation in southern Africa is matched only by the 
grave situation in the Middle East, which has now escalated to 
critical proportions with dire implications for international peace 
and security. Here, too, the United Nations faces an important and 
historic challenge. Although the will of the international community 
has been clearly articulated in the successive resolutions of the 
Assembly, recognizing and reaffirming the inalienable rights of the 
sons and daughters of Palestine to self-determination and independent 
statehood, no progress has been made towards the achievement of these 
basic freedoms. In the occupied territories, the Palestinian 
population remains subjected to a campaign of systematic repression, 
under which the most peaceful protests are met with brute force. This 
campaign, which has spared neither school-children nor the elderly, 
attained epidemic proportions in March of this year. In June of this 
year the international community witnessed with indignation and 
revulsion the Israeli invasion of Lebanon, the latest episode in the 
seemingly endless saga of Israeli aggression. My Government 
reiterates its condemnation of this criminal invasion, which not only 
violates the most fundamental principles of the Charter and 
international law, but will remain for years a blot on the conscience 
of the civilized world. Ignoring the successive resolutions of the 
Security Council and the General Assembly calling for Israel's 
withdrawal to the internationally recognized borders of Lebanon, the 
invading army continued its relentless advance through Lebanon. The 
bloody Israeli advance culminated in the ten-week siege of the 
capital, Beirut, during which the civilian population was subjected 
to a veritable holocaust. I wish at this juncture to express the 
total solidarity of the Government and people of the Gambia with the 
courageous struggle of the Palestinian people, under the heroic 
leadership of its sole and authentic representative, the PLO. Still 
reeling from the surrealistic horror of this murderous siege, the 
world community has reacted with outrage and disbelief to the recent 
Sabra and Shatila massacres, in which more than 1,500 Palestinian 
civilians, mainly women and children, were murdered in cold blood. 
The Gambia strongly and unequivocally condemns these genocidal 
atrocities and urges a full investigation into the organization and 
execution of this crime against humanity, in accordance with General 
Assembly resolution ES-7/8, adopted at the seventh emergency special 
session, devoted to the question of Palestine. Despite the global 
consensus on the futility of armed force to resolve disputes, the 
shadow of war continues to darken the horizon on every continent. The 
second special session of the General Assembly devoted to 
disarmament, in which legitimately high hopes were placed, proved a 
major disappointment. Although successive government leaders and 
plenipotentiaries expressed unanimous awareness of and concern for 
the grave dangers which the accelerating arms race and the 
ever-increasing threat of a nuclear apocalypse pose for the future of 
mankind, the Assembly was unable, after five weeks of deliberation, 
to agree upon a comprehensive programme of disarmament. The 
ramifications of this diplomatic failure extend far beyond the 
confines of this hallowed building. They are symptomatic of a more 
global malaise. This phenomenon is characterized most notably by the 
absence of the necessary political will to renounce the use of force 
in international disputes in favour of peaceful negotiation. Indeed, 
with disturbing frequency the established framework and procedure for 
the peaceful settlement of disputes have been bypassed, while nations 
have resorted to brute force to achieve political objectives. The 
dispute over the Falkland Islands, which culminated in a full-scale 
war with catastrophic consequences for both parties to the conflict, 
is a classic example of this syndrome. Pursuant to the provisions of 
the Charter on self-determination and the non-use of force in the 
settlement of disputes, the position of the Gambia regarding this 
dispute is that the status of the Falkland Islands should be 
peacefully determined on the basis of the freely expressed wishes of 
the inhabitants of the territory. In the Persian Gulf, meanwhile, the 
fratricidal conflict between two Islamic States has raged for too 
long, inflicting considerable loss of lives and immeasurable damage 
to property, not to mention the staggering financial costs of the war 
itself, now estimated to have exceeded $30 billion. As a member of 
the Mediation Committee established by the Organization of the 
Islamic Conference, my Government has since 1980 participated 
actively in a number of initiatives aimed at achieving a settlement 
of this most regrettable dispute. Unfortunately, these assiduous 
efforts have not yet borne fruit. The Security Council has meanwhile 
issued repeated calls for a cessation of hostilities, in favour of 
negotiations. It is the earnest hope of my delegation that the 
conflicting parties may respond positively to the most recent of 
these appeals, launched only last week under resolution 522 (1982). 
In the same region, the illegal occupation of Afghanistan by some 
100,000 foreign troops has persisted, in violation of the cardinal 
principles of self- determination and non-intervention, and in 
defiance of the clear will of the international community in general 
and the Moslem world in particular. Loyal to their tradition of 
militant resistance to foreign domination, which stretches back in 
history to the era of the Persian Empire, the Afghan people have 
engaged in the heroic defence of their homeland from the new invader. 
The hostilities have, however, precipitated the mass exodus of some 2 
million Afghans who have sought refuge in neighbouring Pakistan, 
placing an intolerable strain upon the economy of that country. The 
Gambia has been following and wishes to commend the efforts of the 
Secretary-General's Personal Representative for Afghanistan, Mr. 
Diego Cordovez, aimed at a political settlement of the situation in 
Afghanistan. In this connection, my Government cautiously welcomes 
the "package of understandings" which is reported to have emerged 
from his most recent consultations with the interested parties. In 
South-East Asia, the protracted occupation of Kampuchea by 200,000 
foreign troops continues to deprive the Khmer people of its 
inalienable right to self-determination. The presence and operations 
of this army of occupation have forced an estimated 250,000 Khmers to 
die into neighbouring Thailand. In addition, the ongoing hostilities 
between nationalist forces and the army of occupation have repeatedly 
spilled across the Thai-Kampuchea frontier. In view of the 
considerable tension which this has created on the border, the 
continued incursions into Thailand by foreign troops stationed in 
Kampuchea clearly pose a grave threat to regional peace and security. 
My Government wishes meanwhile to register its support for the 
establishment on 22 June 1982 of the Coalition Government of 
Democratic Kampuchea, under the presidency of Prince Norodom 
Sihanouk. It is our considered view that this crystallization of the 
various Khmer nationalist tendencies will make an important 
contribution towards the re-establishment of Kampuchea's 
independence, sovereignty and territorial integrity. This is the 
sinister course along which the international political situation has 
evolved over the past year. During this period of acute and 
protracted crisis which has shaken the community of nations to its 
foundations, the Gambia has striven consistently to promote peace, 
understanding and cooperation between States, both at the regional 
and international levels. Soon after the Gambia became independent in 
1965, in recognition of the geo-ethnic and cultural ties that bind 
our two countries and peoples, the Gambia and Senegal signed a Treaty 
of Association within whose framework a Senegal-Gambian Secretariat 
was established to promote economic and socio-cultural co-operation 
between the two countries. The agreement establishing the Senegambia 
Confederation, signed by the Presidents of the two countries on 17 
December 1981, evolved from the close and mutually beneficial 
co-operation which has always characterized relations between the 
Gambia and Senegal, since the Gambia attained nationhood. The 
instruments by which the respective Parliaments of the two sister 
States have ratified this Agreement have already been deposited with 
the Secretary- General of the United Nations, and some of the 
protocols for the implementation of the Agreement have been signed 
and ratified. It is our fervent hope that this significant step in 
the bilateral co-operation between the Gambia and Senegal will serve 
as a shining example for other African nations to emulate in our 
drive towards a united Africa. In the face of the unjust conditions 
in which the present international economic system operates, the 
adoption of the International Development Strategy for the Third 
United Nations Development Decade did not only usher in a new era of 
hope for developing countries; it represents, in my delegation's 
view, an important milestone in the relations between developed and 
developing countries as it incorporates, in terms of structural and 
institutional changes, the concept of interdependence between North 
and South. However, the alarming rate at which the world economy 
continues to deteriorate, the widening wealth-gap between developed 
and developing countries and the little progress that has so far been 
achieved in the establishment of the new international economic 
order, constitute ample testimony to the fact that our partners in 
the North have still to summon the political will fundamental to the 
implementation and success of the Strategy. With regard to trade and 
development, notwithstanding the progress achieved in this area 
within the framework of UNCTAD, including the Agreement Establishing 
the Common Fund for Commodities which is still not fully operational, 
and the adoption of rules to regulate restrictive business practices, 
developing countries continue to contend with the serious effects of 
spiralling world-wide inflation, inequitable terms of trade and 
phenomenal recession, as well as escalating protectionist measures in 
industrialized countries directed mainly against the finished 
products exported by developing countries. We have, therefore, been 
persistent in our call for the adoption by developed countries of 
more liberal trade policies and the dismantling of artificial trade 
barriers, so as to allow goods exported by developing countries 
greater access to the markets of developed countries. The sixth 
session of UNCTAD once again provides the international community 
with another opportunity for effective action permanently to stem 
these imbalances and we fervently hope that no effort will be spared 
towards the attainment of this objective. The urgent need to 
restructure the international monetary system so as to increase its 
responsiveness to the needs and development problems of developing 
countries not only poses a formidable challenge to the North-South 
dialogue but also constitutes one of the main stumbling-blocks to the 
launching of the global negotiations. The prevailing international 
monetary system established at Bretton Woods after the Second World 
War and prior to the "wind of change" catered exclusively to the 
interests of the industrialized countries without taking due 
cognizance of the needs of developing countries, the majority of 
which had not yet become independent. It is no wonder, therefore, 
that the developing countries continue to demand, albeit 
unsuccessfully, that the international monetary institutions be 
democratized and redesigned with a view to promoting the economic and 
social progress of developing countries in the interests of both 
North and South. Indeed, in a number of positive ways, the 
International Meeting on Co-operation and Development, held at Cancun 
in 1981 could not have been more timely. The developing countries, 
and the Independent Commission on International Development Issues, 
under the chairmanship of Willy Brandt, which proposed it, had hoped 
that agreement would be reached at the Cancun meeting on the 
launching of the global round, thereby breaking the North-South 
stalemate and demonstrating the international community's commitment 
to the resolution of the multifarious problems impeding the economic 
development of developing countries. Regrettably, the disappointing 
conclusions of the Cancun meeting dealt another shattering blow to 
the aspirations of developing countries, as some developed countries 
represented at the meeting were simply unprepared to endorse the 
proposals which constitute the central theme of the global 
negotiationsóthe restructuring of the international monetary system, 
raw materials, and United Nations targets for official development 
assistance. It is now an established fact that industrialization is a 
sine qua non for the accelerated development of developing countries. 
Regrettably, however, the attainment of the objective of 25 per cent 
of world industrial output by the turn of the century set for 
developing countries in the Lima Declaration and Plan of Action on 
Industrial Development and Co-operation is far from being realized, 
since the share of the developing countries in world industrial 
production is only 12 per cent. It is equally disappointing that only 
$15 million has so far been pledged to the United Nations Industrial 
Development Fund as compared to the desired level of $50 million. The 
low level of contribution to the Fund makes it virtually impossible 
for UNIDO to expand its programmes and activities to a level that 
would enhance the industrialization efforts of developing countries. 
The Industrial Development Board, at its sixteenth session again 
underlined the slow rate of industrial growth in the third world, 
especially in Africa, and recommended among other things the 
strengthening of UNIDO's activities, in particular in areas relating 
to the transfer of industrial technologies, and in the exchange of 
experience gained in the establishment of industrial infrastructures, 
to energy-related industrial technology and industrial development, 
and to management training. In this connection, the proposal by UNIDO 
to establish an international bank for industrial development is 
certainly a welcome initiative. Provided that, following its establishment, 
the bank is accorded the needed support in terms of capital and 
resource availability on an assured basis, it should contribute 
significantly to promoting industrial growth in the third world. 
Largely because of the lack of enthusiasm and political will on the 
part of developed countries, developments in the field of science and 
technology have been equally disappointing in terms of the slow 
implementation of the Vienna Programme of Action on Science and 
Technology for Development. Contributions to the United Nations 
Interim Fund for Science and Technology for Development amounted to 
only $50 million instead of the target of $250 million envisaged in 
the Programme of Action adopted at Vienna. One cannot overemphasize 
the importance of the operational plan for the implementation of the 
Vienna Programme and of the comprehensive recommendations contained 
in the report of the Intergovernmental Group on the United Nations 
Financing System for Science and Technology for Development. The 
Intergovernmental Committee on Science and Technology for Development 
should therefore exert every effort to finalize negotiations on these 
recommendations and on the International Code of Conduct on the 
Transfer of Technology. The energy problem continues to constitute a 
major factor in the present world economic crisis. The phenomenal 
increase in oil prices over the past eight years makes it urgently 
necessary to adopt a comprehensive world energy policy and to promote 
the expansion and diversification of conventional and 
non-conventional energy sources. It was with this in view and with 
the intention of seeking measures to deal with the persistent oil 
crisis and the attendant serious problems it poses to international 
economic development that the United Nations Conference on New and 
Renewable Sources of Energy was convened at Nairobi in August 1981. 
The Conference adopted the Nairobi Programme of Action for the 
Development and Utilization of New and Renewable Sources of Energy 
designed to ensure a sustained supply of energy from both 
conventional and non-conventional sources, including small-scale 
rural projects, the development of indigenous energy sources and 
research into new and renewable energy technologies. The World Bank 
has already estimated that on an annual basis oil-importing 
developing countries would need a minimum of $50 billion to develop 
their domestic energy resources. In this connection, the Government 
of the Gambia welcomes the proposed World Bank energy affiliate to 
finance energy development in developing countries and trusts that 
the proposal will materialize in the very near future. We attach 
equal importance to the work of the intergovernmental Committee on 
the Development and Utilization of New and Renewable Sources of 
Energy, established to mobilize the volume of resources needed for 
the implementation of the Nairobi Programme of Action and look 
forward to the successful accomplishment of its important task. The 
problem of hunger and malnutrition today constitutes the most serious 
and fundamental problem that developing countries are confronted 
with. The food situation in the majority of developing countries has 
become absolutely intolerable, particularly in Africa, where, because 
of severe and prolonged drought conditions in the Sahel, the 
situation has reached alarming proportions. This situation has been 
further exacerbated by the international community's failure to reach 
either the minimum target of 10 million tons of grain per year 
established under the Food Aid Convention of 1980 or the minimum 
target of 500,000 tons of grain to stock the International Emergency 
Food Reserve. The need for a substantial increase in contributions to 
the World Food Programme has never been more urgent, and the 
international community should, as a matter of urgency, exert every 
effort, not only towards meeting the targets envisaged in the Food 
Aid Convention and for the International Emergency Food Reserve, but 
also towards implementing the FAO Five-Point Plan of Action on World 
Food Security." Equally important is the replenishment of the 
resources of the International Fund for Agricultural Development to 
enable the Fund to maintain and even expand its efforts to promote 
increased food production and strengthen the agricultural 
infrastructure of developing countries. The decision of the 
International Monetary Fund to establish a food window to assist 
low-income countries in correcting the imbalance of their balance of 
payments resulting from cereal imports is certainly a step in the 
right direction. Notwithstanding that, concerted efforts should also 
be made towards recycling the substantial food surpluses in the 
developed countries. The declining level of concessional resources 
available for multilateral operational activities is a source of 
serious concern to the Gambian Government. In the case of UNDP, for 
example, the financial commitments made so far have fallen far short 
of the minimum average annual growth of 14 per cent in voluntary 
contributions envisaged for the third programming cycle, 1982 to 
1986. The Administrator of UNDP revealed a few days ago in a 
statement at the 4th meeting of the Second Committee that for the 
first year of the cycle, the Programme will not even have sufficient 
resources to enable it to deliver up to 60 per cent of the indicative 
planning figures envisaged in decision 80/30 of the UNDP Governing 
Council. Indeed, the entire United Nations development system is 
lumbered with the same bleak prospects of resource availability and, 
unless there is a dramatic about tum, the devastating effects of the 
waning resource prospects on the operational activities of the United 
Nations development system will hardly bear contemplation. It is 
particularly disturbing that following the adoption of the 
Substantial New Programme of Action for the 1980s for the Least 
Developed Countries in Paris last year, the good will and enthusiasm 
so amply demonstrated in Paris is yet to be matched by firm 
commitments in terms of resources for the early implementation of the 
Substantial New Programme of Action. Today, we are living in a world 
in which some of the most basic needs for survival are virtually 
non-existent for the majority of mankind as chronic poverty and 
squalor become increasingly prevalent. For those of us from the least 
developed countries, which constitute the world's poorest sector, the 
situation has become absolutely unbearable. It is hardly necessary to 
remind the international community that the problems of poverty 
constitute the greatest threat to international peace and security. 
Let us, therefore, through unity of action, guarantee our collective 
survival by giving practical expression to our solemn pledge to the 
Organization to mould a more assured and acceptable future for 
mankind. In our pursuit of this crucial objective, I pledge the total 
support and co- operation of the Government and people of the Gambia.
